Exhibit 10.1

EXECUTION COPY

PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

THIS PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is entered
into as of November 11, 2008, by and among NEXXUS LIGHTING, INC., a Delaware
corporation (the “Company”), with its principal executive offices located at 124
Floyd Smith Drive, Suite 300, Charlotte, North Carolina 28262, and the
purchasers (collectively, the “Purchasers” and each a “Purchaser”) set forth on
Schedule 1 hereof, with regard to the following:

RECITALS

A. The Company and Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

B. Each Purchaser desires to purchase, upon the terms and conditions stated in
this Agreement, (a) the number of shares of the Company’s Series A Preferred
Stock, $.001 par value per share (the “Preferred Stock”) set forth on the
Purchaser’s signature page to this Agreement (the “Purchaser’s Signature Page”)
and (b) a Common Stock Purchase Warrant in the form attached hereto as Exhibit A
(individually and collectively, the “Warrants”) to purchase the number of shares
of the Company’s Common Stock, par value $.001 per share (“Common Stock”) set
forth on the Purchaser’s Signature Page. The shares of Common Stock issuable
upon exercise of or otherwise pursuant to the Warrants are referred to herein as
the “Warrant Shares.” The shares of Preferred Stock, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities”.

C. This Agreement, the Certificate of Designations, Rights and Preferences of
the Series A Preferred Stock (the “Certificate of Designations”), the Warrants
and any other documents or agreements executed in connection with the
transactions contemplated hereunder are hereinafter referred to as the
“Transaction Documents”.



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Purchasers hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF SHARES AND WARRANTS

1.1 Purchase of Shares and Warrants. Subject to the terms and conditions of this
Agreement, the issuance, sale and purchase of the shares of Preferred Stock (the
“Shares”) and Warrants shall be consummated in a “Closing.” Each “Unit” shall
consist of (a) one (1) Share, each Share with an initial Stated Value (as
defined in the Certificate of Designations) of $5,000 and (b) Warrants issued
with respect to such Shares as hereinafter provided. The purchase price (the
“Purchase Price”) per Unit shall be equal to $5,000. The number of shares of
Common Stock for which the Warrants issued as part of a Unit shall be
exercisable shall equal 15% of the Purchase Price of such Unit. For purposes of
example only, and not by way of limitation, for a Purchase Price of $100,000, a
Purchaser would receive twenty (20) Units, consisting of twenty (20) Shares
(with a Stated Value of $5,000 per Share) and Warrants to purchase 15,000 shares
of the Company’s Common Stock. The exercise price of the Warrants shall be the
market value of the Company’s Common Stock immediately preceding the entering
into by the Purchaser of this Agreement plus $.05. For purposes of this
Agreement and the Warrants, market value shall be determined in accordance with
applicable Nasdaq rules.

On the date of the Closing, subject to the satisfaction or waiver of the
conditions set forth in ARTICLES VI and VII hereof, the Company shall issue and
sell to each Purchaser, and each Purchaser severally agrees to purchase from the
Company, such number of Units set forth opposite the Purchaser’s name on the
Purchaser’s Signature Page. Each Purchaser’s obligation to purchase Shares and
Warrants hereunder is distinct and separate from each other Purchaser’s
obligation to purchase, and no Purchaser shall be required to purchase hereunder
more than the number of Units set forth on the Purchaser’s Signature Page. The
obligations of the Company with respect to each Purchaser shall be separate from
the obligations of the Company to each other Purchaser and shall not be
conditioned as to any Purchaser upon the performance of obligations of any other
Purchaser. Payment of the Purchase Price for the Units shall be either in cash
or by the delivery to the Company of, and cancellation of all principal and
accrued interest as of the date of the Closing on, the Company’s Secured
Promissory Notes issued in June 2008 (the “June 2008 Notes”), with the aggregate
amount of principal and interest on such cancelled June 2008 Notes being applied
against the Purchase Price dollar for dollar.

1.2. Closing Fee. The Purchaser acknowledges that the Company has engaged Great
American Investors, Inc. as the exclusive placement agent (the “Placement
Agent”) in connection with the offering of the Units (the “Offering”) and, as
consideration for its services, has agreed to pay to the Placement Agent at the
Closing a commission equal to the sum of (a) five percent (5%) of the gross
proceeds received by the Company in cash from the sale of Units in the Offering
and (b) two and one-half percent (2.5%) of the gross proceeds received by the
Company for the sale of Units in the Offering in the form of cancelled principal
and interest on the June 2008

 

2



--------------------------------------------------------------------------------

Notes. The fee shall be paid by issuing to the Placement Agent and/or its
designees at the Closing such number of Units having a Purchase Price equal to
the aggregate amount of the fee. At or before the Closing, the Company will also
reimburse the Placement Agent for expenses incurred by such Placement Agent in
connection with the Offering, subject to any limitations set forth in any
agreements between the Company and the Placement Agent. The Company hereby
agrees to indemnify and hold harmless the Placement Agent and its officers,
directors, employees, agents and shareholders, individually and collectively
(“Placement Agent Indemnified Person(s)”) from and against any and all claims,
liabilities, losses, damages, costs and reasonable expenses incurred by any
Placement Agent Indemnified Person (including reasonable fees and disbursements
of counsel) which are related to or arising out of: (i) any untrue statement of
any material fact made by the Company; or (ii) any omission of material fact
necessary to make any statement not misleading, made by the Company. The Company
will not however, be responsible for any claims, liabilities, losses, damages,
or expenses, which resulted directly or indirectly from the Placement Agent’s
gross negligence or willful misconduct.

1.3 Closing Date. Subject to the satisfaction (or waiver) of the conditions set
forth in ARTICLES VI and VII below, the date and time of the issuance, sale and
purchase of the Shares and Warrants pursuant to this Agreement shall be on or
before 5:00 p.m. Charlotte, North Carolina time, on November 12, 2008.

ARTICLE II

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Each Purchaser represents and warrants to the Company, as of the date hereof and
as of the Closing, severally and not jointly, with respect to itself and its
purchase hereunder and not with respect to any other Purchaser or the purchase
hereunder by any other Purchaser, that the following statements are true and
correct:

2.1 Investment Purpose. Purchaser understands that neither the Shares, Warrants
or Warrant Shares are registered under the Securities Act or the securities laws
of any state. Purchaser is purchasing the Shares and the Warrants for
Purchaser’s own account for investment only and not with a view toward or in
connection with the public sale or distribution thereof. Purchaser will not,
directly or indirectly, offer, sell, pledge or otherwise transfer its Shares,
Warrants or Warrant Shares or any interest therein, except pursuant to
transactions that are exempt from the registration requirements of the
Securities Act and/or sales registered under the Securities Act. Purchaser
understands that Purchaser must bear the economic risk of this investment
indefinitely, unless the Securities are registered pursuant to the Securities
Act and any applicable state securities laws or an exemption from such
registration is available, and that the Company has no present intention of
registering any such Securities.

2.2 Accredited Investor Status. Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

3



--------------------------------------------------------------------------------

2.3 Reliance on Exemptions. Purchaser understands that the Securities are being
offered and sold to Purchaser in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Securities.

2.4 Information. The Company has made available to the Purchaser the documents
publicly filed by the Company with the SEC (such documents collectively, the
“SEC Documents”). No private placement memorandum or similar document has been
provided to any Purchaser in connection with the Offering. However, Purchaser
has been afforded the opportunity to ask questions of the Company, was permitted
to meet with the Company’s officers and has received what the Purchaser believes
to be complete and satisfactory answers to any such inquiries. Except for the
SEC Documents and the answers received by Purchaser as a result of inquiries
made by Purchaser to Company officers, and except as otherwise provided in this
Agreement, the Purchaser is not relying upon any information, representations or
warranties of any other party. Neither such inquiries nor any other due
diligence investigation conducted by Purchaser or any of its representations
shall modify, amend or affect Purchaser’s right to rely on the Company’s
representations and warranties contained in ARTICLE III. Purchaser understands
that Purchaser’s investment in the Securities involves a high degree of risk,
including, without limitation, the risks and uncertainties disclosed in the SEC
Documents.

2.5 Governmental Review. Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.

2.6 Transfer or Resale. Purchaser understands that (i) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered, sold, pledged or otherwise transferred
unless subsequently registered thereunder or an exemption from such registration
is available (which exemption the Company expressly agrees may be established as
contemplated in clauses (b) and (c) of Section 5.1 hereof); (ii) any sale of
such Securities made in reliance on Rule 144 under the Securities Act (or a
successor rule) (“Rule 144”) may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of such
Securities without registration under the Securities Act under circumstances in
which the seller may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder in order for
such resale to be allowed and (iii) the Company is under no obligation to
register such Securities under the Securities Act or any state securities laws
or to comply with the terms and conditions of any exemption thereunder.

2.7 Legends. Purchaser understands that until such time, if any, as the Warrant
Shares may be sold by Purchaser pursuant to Rule 144 (subject to and in

 

4



--------------------------------------------------------------------------------

accordance with the procedures specified in ARTICLE V hereof), the certificates
for the Shares and Warrants, and, if the Warrants are exercised, the
certificates for the Warrant Shares, , will bear a restrictive legend (the
“Legend”), which will include language in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED OR SOLD
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR UNLESS OFFERED, SOLD OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS.

2.8 Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Purchaser and is a valid and
binding agreement of Purchaser enforceable in accordance with its terms, except
to the extent that such validity or enforceability may be subject to or affected
by any bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights or remedies of creditors generally, or by other equitable principles of
general application.

2.9 Residency. Purchaser is a resident of the jurisdiction set forth under
Purchaser’s name on the signature page hereto executed by Purchaser.

2.10 Short Sales and Confidentiality Prior To the Date Hereof. Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any disposition, including short
sales, in the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other person setting forth the material terms of the transactions
contemplated hereunder until the date hereof. Other than to other parties to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

2.11 No General Solicitation. Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

2.12 Pre-existing Relationship. Purchaser has a pre-existing relationship with
the Company. Purchaser is not purchasing the Securities as a result of or in
connection with any registered public offering by the Company.

 

5



--------------------------------------------------------------------------------

2.13 Risk Factors. Purchaser has reviewed the Risk Factors in the Company’s SEC
Documents.

2.14 Preemptive Rights. Purchaser acknowledges that certain investors have
preemptive rights to purchase the Securities pursuant to Section 4.5 of the
Common Stock and Warrant Purchase Agreement, dated December 7, 2006, between the
Company and the purchasers set forth in Schedule 1 thereto (the “2006 Preemptive
Rights”). Within five (5) days after the Closing, the Company shall offer such
investors the right to acquire Securities sold pursuant to this Agreement
pursuant to the 2006 Preemptive Rights.

2.15 Dividends and Redemption of Shares. Purchaser understands that under
Delaware law, the Company may not redeem any Shares if such redemption impairs
the capital of the Company. The use of the Company funds to redeem Shares
impairs the Company’s capital if such payments exceed the amount of the
Company’s “surplus” as defined by Delaware law generally to mean the excess of
net assets over the par value of the Company’s stock. Dividends may be paid only
out of “surplus” as defined under Delaware law, or in the case there is no
surplus, out of the Company’s profits for the fiscal year in which the dividend
is declared and/or the preceding fiscal year.

2.16 No Assurance of Return on Investment. Purchaser realizes that the purchase
of the Securities is a highly speculative investment. Purchaser is able, without
impairing Purchaser’s financial condition, to bear the economic risk of the
purchase of the Securities pursuant to the terms of this Agreement and the
Certificate of Designations, to hold the Securities for an indefinite period of
time and to suffer a complete loss of Purchaser’s investment. Prior to executing
this Agreement, Purchaser has reviewed carefully a copy of this Agreement and
each schedule and exhibit hereto. Purchaser has such knowledge and experience in
financial and business matters that the Purchaser is capable of evaluating the
merits and risks of the purchase of Securities pursuant to the terms of this
Agreement and protecting the Purchaser’s interests in connection therewith.
THERE IS NO ASSURANCE THAT PURCHASER WILL RECOVER OR REALIZE ANY RETURN ON
PURCHASER’S INVESTMENT IN THE SECURITIES OR THAT PURCHASER WILL NOT LOSE
PURCHASER’S ENTIRE INVESTMENT IN THE COMPANY. THERE IS NO ASSURANCE THAT THE
COMPANY WILL ACHIEVE PROFITABILITY. PURCHASER HAS READ THE RISK FACTORS
CONTAINED IN THE COMPANY’S SEC DOCUMENTS AND OTHER MATERIAL PROVIDED OR MADE
AVAILABLE BY THE COMPANY CAREFULLY AND CONSULTED WITH HIS OWN ATTORNEY OR
BUSINESS ADVISOR PRIOR TO MAKING ANY INVESTMENT DECISION. PURCHASER CAN AFFORD
THE RISK OF LOSS OF PURCHASER’S ENTIRE INVESTMENT IN THE COMPANY.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser as of the date hereof and
as of the Closing that the following statements are true and correct, except as
set forth on the disclosure schedules indicated below and attached hereto (the
“Company Disclosure Schedules”) and except as disclosed in the SEC Documents.

 

6



--------------------------------------------------------------------------------

3.1 Organization and Qualification. Schedule 3.1 attached hereto sets forth the
name, jurisdiction of incorporation and percentage of voting securities owned by
Nexxus Lighting, Inc. of all of the subsidiaries of Nexxus Lighting, Inc. Nexxus
Lighting, Inc. is a corporation duly organized and existing in good standing
under the laws of the state of Delaware and has the requisite corporate power to
own its properties and to carry on its business as now being conducted. Nexxus
Lighting, Inc. is duly qualified as a foreign corporation to do business and is
in good standing in every jurisdiction where the failure so to qualify or be in
good standing could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means any effect which, individually or in the
aggregate with all other effects, reasonably would be expected to be materially
adverse to the business, operations, properties, financial condition, operating
results or prospects of the Company taken as a whole, or on the transactions
contemplated hereby.

3.2 Authorization; Enforcement. (a) The Company has the requisite corporate
power and authority to enter into and perform under the Transaction Documents,
and to issue, sell and perform its obligations with respect to the Securities in
accordance with the terms hereof and thereof and in accordance with the terms
and conditions of the Securities; (b) the execution, delivery and performance of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares and the Warrants, and the reservation for issuance of the
Warrant Shares) have been duly authorized by all necessary corporate action and
no further consent or authorization of the Company, its board of directors, or
its stockholders or any other Person is required with respect to any of the
transactions contemplated hereby or thereby; (c) this Agreement, the Shares and
the Warrants have been duly executed and delivered by the Company; and (d) this
Agreement constitutes, and when issued pursuant to the terms of this Agreement,
the Shares and the Warrants will constitute, legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except (i) to the extent that such validity or
enforceability may be subject to or affected by any bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights or remedies of
creditors generally, or by other equitable principles of general application,
and (ii) as rights to indemnity and contribution under this Agreement may be
limited by federal or state securities laws. “Person” means any individual, sole
proprietorship, partnership, limited liability company, joint venture, trust,
unincorporated association, corporation, entity or government (whether federal,
state, county, city or otherwise, including, without limitation, any
instrumentality, division, agency or department thereof).

3.3 Capitalization. The capitalization of the Company as of October 31, 2008
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares reserved for issuance pursuant to the
Company’s stock option plans, the number of shares reserved for issuance
pursuant to securities (other than

 

7



--------------------------------------------------------------------------------

the Warrants) exercisable for, or convertible into or exchangeable for, shares
of any class of the Company’s Common Stock and the number of shares to be
reserved for issuance upon exercise of the Warrants is set forth on Schedule 3.3
hereof. All of such outstanding shares of capital stock have been, or upon
issuance will be, validly issued, fully paid and nonassessable. Except for the
2006 Preemptive Rights, no shares of capital stock of the Company (including
Preferred Stock, Common Stock and the Warrant Shares) are subject to preemptive
rights or any other similar rights of the stockholders of the Company or any
liens or encumbrances. Except as disclosed in Schedule 3.3 hereof, as of the
date of this Agreement, (i) there are no outstanding options, warrants, scrip,
rights to subscribe for, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company and
(ii) except for the warrants to purchase Common Stock of the Company issued to
certain investors in connection with the issuance and sale of the June 2008
Notes (the “June 2008 Warrants”), the issuance of the Securities will not
trigger anti-dilution rights for any other outstanding or authorized securities
of the Company. The Company has made available to Purchaser true and correct
copies of the Company’s Certificate of Incorporation, as amended and in effect
on the date hereof (“Certificate of Incorporation”), and the Company’s By-laws,
as amended and in effect on the date hereof (the “By-laws”). The Company has set
forth on Schedule 3.3 hereof all instruments and agreements (other than the
Certificate of Incorporation and By-laws) governing securities convertible into
or exercisable or exchangeable for any class of its Common Stock (and the
Company shall provide to Purchaser copies thereof upon the request of
Purchaser).

3.4 No Conflicts. Except as set forth in Schedule 3.4, the execution, delivery
and performance of the Transaction Documents by the Company, and the
consummation by the Company of transactions contemplated hereby and thereby
(including, without limitation, the issuance and reservation for issuance, as
applicable, of the Securities) do not and will not (a) result in a violation of
the Certificate of Incorporation or By-laws, provided that the Bylaws must be
amended to increase the size of the Company’s board of directors in the event
the Purchaser’s designate a member to the Company’s board of directors pursuant
to Section 4.9 of this Agreement or (b) conflict with, or constitute a default
(or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including U.S. federal and state securities laws)
applicable to the Company or by which any property or asset of the Company is
bound or affected (except for such possible conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect). The Company
is not in violation of its Certificate of Incorporation or other organizational
documents. The Company is not in default (and no event has occurred which has
not been waived which, with notice or lapse of time or both, could reasonably be
expected to put the Company in default) under, nor has there occurred any event
giving others (with notice or lapse of time or both) any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or

 

8



--------------------------------------------------------------------------------

instrument to which the Company is a party, except for possible violations,
defaults or rights as would not, individually or in the aggregate, have a
Material Adverse Effect. The business of the Company is not being conducted, and
shall not be conducted so long as a Purchaser owns any of the Securities, in
violation of any law, ordinance or regulation of any governmental entity, except
for possible violations the sanctions for which either individually or in the
aggregate would not have a Material Adverse Effect. Except (A) for the filing of
a Form D with the SEC, (B) such other documents as may be required in compliance
with the state securities or Blue Sky laws of applicable jurisdictions and
(C) such documents as may be required to be filed in compliance with the rules
and regulations of the Financial Industry Regulatory Authority (“FINRA”) and The
NASDAQ Stock Market (“NASDAQ”) and any consent from NASDAQ and FINRA, copies of
which shall be provided to any Purchaser upon the request of such Purchaser, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement or to perform its
obligations in accordance with the terms hereof or thereof.

3.5 Consents. Except as set forth in Schedule 3.5, the execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Securities require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official other than
(i) filings that have been made pursuant to applicable state securities laws,
(ii) post-sale filings pursuant to applicable state and federal securities laws,
(iii) filings with FINRA and NASDAQ and (iv) any consent, action or filing that
either individually or in the aggregate would not have a Material Adverse
Effect. Subject to the accuracy of the representations and warranties of each
Purchaser set forth in ARTICLE II hereof, the Company has taken all action
necessary to exempt the issuance and sale of the (i) Shares, (ii) Warrants and
(iii) Warrant Shares, from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Certificate of Incorporation or By-laws that is or could reasonably be
expected to become applicable to the Purchasers as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Purchasers or the exercise of any right granted to the Purchasers pursuant to
this Agreement or the other Transaction Documents.

3.6 SEC Documents; Financial Statements. Since January 1, 2007, the Company has
timely filed the SEC Documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances

 

9



--------------------------------------------------------------------------------

under which they were made, not misleading. None of the statements made in any
such SEC Documents which is required to be updated or amended under applicable
law has not been so updated or amended. The financial statements of the Company
included in the SEC Documents have been prepared in accordance with U.S.
generally accepted accounting principles, consistently applied, and the rules
and regulations of the SEC during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they do not
include footnotes or are condensed or summary statements) and present accurately
and completely the financial position of the Company as of the dates thereof and
the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as set forth in a manner clearly evident to a sophisticated
institutional investor in the financial statements or the notes thereto of the
Company included in the SEC Documents, the Company has no liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business consistent with past practice subsequent to the date of such
financial statements and (ii) obligations under contracts and commitments
incurred in the ordinary course of business consistent with past practice and
not required under generally accepted accounting principles to be reflected in
such financial statements. To the extent required by the rules of the SEC
applicable thereto, the SEC Documents contain a complete and accurate list of
all material undischarged written or oral contracts, agreements, leases or other
instruments to which the Company is a party or by which the Company is bound or
to which any of the properties or assets of the Company is subject (each a
“Contract”). None of the Company or, to the Company’s Knowledge, any of the
other parties thereto, is in breach or violation of any Contract, which breach
or violation would have a Material Adverse Effect. No event, occurrence or
condition exists which, with the lapse of time, the giving of notice, or both,
could become a default by the Company which could reasonably be expected to have
a Material Adverse Effect. For purposes of this Agreement, “Company’s Knowledge”
means the actual knowledge of the executive officers (as defined in Rule 405
under the Securities Act) of the Company, after due inquiry.

3.7 Absence of Certain Changes. Except as set forth in Schedule 3.7, since
December 31, 2007, there has been no material adverse change and no material
adverse development in the business, properties, operations, financial
condition, results of operations or prospects of the Company, not clearly
evident to a sophisticated institutional investor from the SEC Documents,
including, without limitation:

(i) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s Annual Report on Form 10-KSB for the fiscal year ended
December 31, 2007, except for changes in the ordinary course of business which
have not and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

10



--------------------------------------------------------------------------------

(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company;

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted and
as it is proposed to be conducted);

(vi) any change or amendment to the Company’s Certificate of Incorporation or
By-laws, or material change to any material contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company;

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company;

(x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

3.8 Absence of Litigation. Except as disclosed in Schedule 3.8 hereof or as
disclosed in the Company’s SEC Documents filed by it with the SEC, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, or self-regulatory organization or body pending
or, to the Company’s Knowledge, threatened against or affecting the Company or
any of its directors or officers in their capacities as such which could
reasonably be expected to have a Material Adverse Effect. There are no facts
known to the Company which, if known by a potential claimant or governmental
authority, could reasonably be expected to give rise to a claim or proceeding
which, if asserted or conducted with results unfavorable to the Company could
reasonably be expected to have a Material Adverse Effect.

3.9 Tax Matters. Except as set forth on Schedule 3.9 attached hereto, the
Company has timely prepared and filed all tax returns required to have been
filed by the Company with all appropriate governmental agencies and timely paid
all taxes shown thereon or otherwise owed by it. The charges, accruals and
reserves on the books of the Company in respect of taxes for all fiscal periods
are adequate in all material

 

11



--------------------------------------------------------------------------------

respects, and there are no material unpaid assessments against the Company nor,
to the Company’s Knowledge, any basis for the assessment of any additional
taxes, penalties or interest for any fiscal period or audits by any federal,
state or local taxing authority except for any assessment which is not material
to the Company. All taxes and other assessments and levies that the Company is
required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when due.
There are no tax liens or claims pending or, to the Company’s Knowledge,
threatened against the Company or any of its assets or property. There are no
outstanding tax sharing agreements or other such arrangements between the
Company and any other corporation or entity.

3.10 Transactions with Affiliates. Except as disclosed in the SEC Documents,
none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers, consultants and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

3.11 Internal Controls. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles (“GAAP”)
and to maintain asset accountability, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP and
the applicable requirements of the Exchange Act. The Company’s officers
certified to the Company’s internal controls as of the filing of the Company’s
Form 10-Q for the quarter ended June 30, 2008 and since the date of such filing,
that there have been no significant changes in the Company’s internal controls
(as such term is defined in Section 307(b) of Regulation S-K) or, to the
Company’s Knowledge, any other facts that would significantly affect the
Company’s internal controls. The Company is required to certify its internal
controls under Section 404 of the Sarbanes-Oxley Act of 2002 and has complied
with such requirements in its Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2007.

3.12 Disclosure. No information relating to or concerning the Company set forth
in this Agreement contains an untrue statement of a material fact. No
information relating to or concerning the Company set forth in any of the SEC
Documents contains a statement of material fact that was untrue as of the date
such SEC Document was filed with the SEC. The Company has not omitted to state a
material fact

 

12



--------------------------------------------------------------------------------

necessary in order to make the statements made herein or therein, in light of
the circumstances under which they were made, not misleading. Except for the
execution and performance of this Agreement, or as otherwise set forth herein or
in the Schedule and Exhibits hereto, no material fact (within the meaning of the
federal securities laws of the United States and of applicable state securities
laws) exists with respect to the Company which has not been publicly disclosed.

3.13 Acknowledgment Regarding Purchaser’s Purchase of the Securities. The
Company acknowledges and agrees that each Purchaser is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement or the transactions contemplated hereby, that this Agreement and
the transaction contemplated hereby, and the relationship between each Purchaser
and the Company, are “arms-length,” and that any statement made by a Purchaser
(except as set forth in ARTICLE II), or any of its representatives or agents, in
connection with this Agreement and the transactions contemplated hereby is not
advice or a recommendation, is merely incidental to Purchaser’s purchase of the
Securities and has not been relied upon as such in any way by the Company, its
officers or directors. The Company further represents to each Purchaser that the
Company’s decision to enter into this Agreement and the transactions
contemplated hereby has been based solely on an independent evaluation by the
Company and its representatives.

3.14 No General Solicitation. Neither the Company nor to the Company’s knowledge
any distributor participating on the Company’s behalf in the transactions
contemplated hereby (if any) nor any person acting for the Company, or to the
Company’s knowledge any such distributor, has conducted any “general
solicitation,” as described in Rule 502(c) under Regulation D, with respect to
any of the Securities being offered hereby.

3.15 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would prevent the parties hereto from consummating the
transactions contemplated hereby pursuant to an exemption from registration
under the Securities Act pursuant to the provisions of Regulation D. The
transactions contemplated hereby are exempt from the registration requirements
of the Securities Act, assuming the accuracy of the representations and
warranties herein contained of each Purchaser.

3.16 No Brokers. Except with respect to the Placement Agent or as set forth in
Schedule 3.16, the Company has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by Purchaser relating to this Agreement or the transactions contemplated hereby.

3.17 Intellectual Property.

(i) To the Company’s Knowledge, all Intellectual Property of the Company is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable, except where the
failure to be

 

13



--------------------------------------------------------------------------------

in compliance or to be valid and enforceable has not and could not reasonably be
expected to have a Material Adverse Effect on the Company. No Intellectual
Property of the Company which is necessary for the conduct of Company’s business
as currently conducted or as currently proposed to be conducted has been or is
now involved in any cancellation, dispute or litigation, and, to the Company’s
Knowledge, no such action is threatened. No patent of the Company has been or is
now involved in any interference, reissue, re-examination or opposition
proceeding. “Intellectual Property” means all of the following: (a) patents,
patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (b) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans and Internet
domain names, together with all goodwill associated with each of the foregoing;
(c) copyrights and copyrightable works; (d) registrations, applications and
renewals for any of the foregoing; and (e) proprietary computer software
(including but not limited to data, data bases and documentation).

(ii) All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted or as currently proposed to be
conducted to which the Company is a party or by which any of its assets are
bound (other than generally commercially available, non-custom, off the shelf
software application programs having a retail acquisition price of less than
$5,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company and, to the Company’s Knowledge, the other parties
thereto, and are enforceable in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally, and there exists no
event or condition which will result in a material violation or breach of or
constitute (with or without due notice or lapse of time or both) a default by
the Company under any such License Agreement.

(iii) The Company owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of the Company’s business as
currently conducted or as currently proposed to be conducted and for the
ownership, maintenance and operation of the Company’s properties and assets,
free and clear of all liens, encumbrances, adverse claims or obligations to
license all such owned Intellectual Property, other than licenses entered into
in the ordinary course of the Company’s business. The Company has a valid and
enforceable right to use all third party Intellectual Property and confidential
information used or held for use in the business of the Company.

(iv) To the Company’s Knowledge, the conduct of the Company’s business as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and confidential information of the Company
which are necessary for the conduct of the Company’s business as currently
conducted or as currently proposed to be conducted are not being Infringed by
any third party. There is no

 

14



--------------------------------------------------------------------------------

litigation or order pending or outstanding or, to the Company’s Knowledge,
threatened or imminent, that seeks to limit or challenge or that concerns the
ownership, use, validity or enforceability of any Intellectual Property or
confidential information of the Company and the Company’s use of any
Intellectual Property or confidential information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

(v) The consummation of the transactions contemplated hereby will not result in
the alteration, loss, impairment of or restriction on the Company’s ownership or
right to use any of the Intellectual Property or confidential information which
is necessary for the conduct of Company’s business as currently conducted or as
currently proposed to be conducted.

(vi) The Company has taken reasonable steps to protect the Company’s rights in
its Intellectual Property. Each employee, consultant and contractor who has had
access to confidential information which is necessary for the conduct of
Company’s business as currently conducted or as currently proposed to be
conducted has executed an agreement to maintain the confidentiality of such
confidential information and has executed appropriate agreements that are
substantially consistent with the Company’s standard forms thereof. Except under
confidentiality obligations, there has been no material disclosure of any of the
Company’s confidential information to any third party.

3.18 Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”). The Company does not own or operate any
real property contaminated with any substance that is subject to any
Environmental Laws, is not liable for any off-site disposal or contamination
pursuant to any Environmental Laws, is not subject to any claim relating to any
Environmental Laws; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

3.19 Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, and the Company
has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.

3.20 Key Employees. No Key Employee, to the Company’s Knowledge, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each Key Employee does not subject the
Company to any liability with respect to any of the foregoing matters. No Key
Employee has, to the Company’s Knowledge, any intention to terminate his
employment with, or services to, the Company. “Key Employee” means each of
Michael Bauer and John C. Oakley.

 

15



--------------------------------------------------------------------------------

3.21 Labor Matters.

(i) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(ii) (A) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(B) there are no unfair labor practices or petitions for election pending or, to
the Company’s Knowledge, threatened before the National Labor Relations Board or
any other federal, state or local labor commission relating to the Company’s
employees, (C) no demand for recognition or certification heretofore made by any
labor organization or group of employees is pending with respect to the Company
and (D) to the Company’s Knowledge, the Company enjoys good labor and employee
relations with its employees and labor organizations.

(iii) To the Company’s Knowledge, the Company is, and at all times has been, in
full compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization. There are no
claims pending against the Company before the Equal Employment Opportunity
Commission or any other administrative body or in any court asserting any
violation of Title VII of the Civil Rights Act of 1964, the Age Discrimination
Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal, state or local law,
statute or ordinance barring discrimination in employment.

(iv) The Company is not a party to, or bound by, any employment or other
contract or agreement that contains any severance, termination pay or change of
control liability or obligation, including, without limitation, any “excess
parachute payment,” as defined in Section 2806(b) of the Internal Revenue Code.

ARTICLE IV

COVENANTS AND AGREEMENTS

4.1 Reasonable Efforts. The parties shall use their commercially reasonable
efforts to timely satisfy each of the conditions described in ARTICLES VI and
VII of this Agreement and to seek its Board of Directors’ approval of this
Agreement.

4.2 Securities Laws; Disclosure; Press Release. The Company agrees to file a
Form D with respect to the Securities with the SEC as required under

 

16



--------------------------------------------------------------------------------

Regulation D. The Company shall, on or prior to the date of Closing, take such
action as is necessary to sell the Securities to each Purchaser under applicable
securities laws of the states of the United States. The Company agrees to file a
Form 8-K disclosing this Agreement and the transactions contemplated hereby with
the SEC within four (4) Business Days (as hereinafter defined) following the
date of Closing. The Company and the Placement Agent shall consult with each
other in connection with the Form 8-K disclosing this Agreement and the
transactions contemplated hereby, and in issuing any press releases with respect
to the transactions contemplated hereby, and no Purchaser shall issue any such
press release or otherwise make any such public statement without the prior
written consent of the Company, which consent shall not unreasonably be
withheld, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. For purposes of this Agreement,
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

4.3 Reporting Status. So long as any Purchaser beneficially owns any of the
Securities but no longer than forty eight (48) months after the Closing Date,
the Company shall use commercially reasonable efforts to timely file all reports
required to be filed with the SEC pursuant to the Exchange Act, and the Company
shall not voluntarily terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination.

4.4 Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, not less
than 4,800,000, or such lesser number of the shares of its authorized Common
Stock sufficient for the issuance of shares of Common Stock upon conversion of
all of the Shares and the exercise of all of the Warrants and the Additional
Warrants (as such term is hereinafter defined). The Company shall continue to
reserve and keep available at all times, free of preemptive rights, a sufficient
number of shares of Common Stock for the purpose of enabling the Company to
issue the Warrant Shares pursuant to any exercise of the Warrants and shares of
Common Stock pursuant to the exercise of the Additional Warrants.

4.5 Use of Proceeds. The Company will use the proceeds of the sale for the
following purposes: (a) payment of fees and expenses in connection with the
Offering and the Closing (including expenses of the Placement Agent and fees and
expenses of its counsel, subject to the limitations set forth in agreements
between the Company and the Placement Agent); (b) funding of start-up needs for
Array Lighting products, including (but not limited to): operations, sales,
working capital and marketing efforts for international launch; (c) payment of
fees and expenses incurred in pursuing the Company’s proposed follow-on public
offering in an amount equal to approximately $350,000 and (d) general operating
purposes.

4.6 Corporate Existence. So long as any Purchaser beneficially owns any
Securities, the Company shall maintain its corporate existence, except in the

 

17



--------------------------------------------------------------------------------

event of a merger, consolidation or sale of all or substantially all of the
Company’s assets, as long as the surviving or successor entity in such
transaction assumes the Company’s obligations hereunder and under the agreements
and instruments entered into in connection herewith.

4.7 Ownership Limitation. The purchase of the Securities issuable to each
Purchaser at the Closing will not result in such Purchaser (individually or
together with any other person or entity with whom such purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the SEC involving the Company’s securities) acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred. Such Purchaser does not presently
intend to, alone or together with others, make a public filing with the SEC to
disclose that it has (or that it together with such other persons or entities
have) acquired, or obtained the right to acquire, as a result of the Closing
(when added to any other securities of the Company that it or they then own or
have the right to acquire), in excess of 19.999% of the outstanding shares of
Common Stock or the voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred.

Each Purchaser will not, alone or together with others, acquire, or obtain the
right to acquire, in excess of 19.999% of the outstanding shares of Common Stock
or the voting power of the Company.

4.8. Financial Covenants. From and after December 31, 2008, unless all of the
Shares have been redeemed, or the holders of a majority of the then outstanding
Shares shall otherwise consent in writing, the Company shall comply with the
following covenants (measured at the end of each fiscal quarter of the Company
with respect to financial covenants, with the first such measurement date being
December 31, 2008):

(a) Tangible Net Worth. The Company shall maintain a tangible net worth of at
least $5,000,000. For purposes of this Agreement, tangible net worth shall mean
the Company’s consolidated total assets, less all intangible assets and all
liabilities. All amounts shall be determined in accordance with generally
accepted accounting principles.

(b) EBITDA. The Company shall not have EBITDA for any trailing 12-month period
of less than negative ($5,500,000). For purposes of this Section 4.8(b), EBITDA
shall mean net income/loss before interest, taxes, depreciation, amortization,
stock compensation expense and one-time non-cash expenses.

(c) No Security Interests. The Company shall not create any security interest or
other lien for funded indebtedness on any asset or permit any subsidiary to
create any lien for funded indebtedness on any of such subsidiary’s assets other
than (a) purchase money security interests incurred in connection with the
acquisition of assets in a transaction otherwise not prohibited hereunder or
(b) in the case of liens on assets of a subsidiary, all such liens granted after
the date hereof do not secure indebtedness in an aggregate amount of $50,000 or
more for each such subsidiary.

 

18



--------------------------------------------------------------------------------

(d) Except for the Shares, the Company shall not redeem or re-purchase for cash
any Common Stock or other equity security or security (other than convertible
debt) exercisable to purchase any equity security of the Company, or pay or
declare any cash dividend or other cash distribution in respect thereof.

(e) The Company shall not enter into any loan agreement with any lender
resulting in total funded indebtedness of the Company in excess of $200,000.

(f) The Company shall not issue any equity securities which are senior to or
pari passu with the Shares, except for the Shares issued and sold pursuant to
the 2006 Preemptive Rights.

4.9 Events of Default. An “Event of Default” shall occur if:

(a) any representation or warranty made by the Company in any Transaction
Document or in any certificate, agreement or instrument executed and delivered
to the Purchasers by the Company or any of its subsidiaries or by its
accountants or officers pursuant to any Transaction Document is false,
inaccurate or misleading in any material respect on the date as of which made,
and the Company receives notice thereof from the Placement Agent, a Purchaser,
or a third party; or

(b) the Company or any of its subsidiaries defaults in any material respect in
the performance of any material term, covenant, agreement, condition,
undertaking or provision of any Transaction Document, or any financial covenants
set forth in or referred to in this Agreement, and such default is not cured or
waived within ten (10) Business Days after the Company receives notice of such
default from the Placement Agent or a Purchaser; or

(c) (i) the Company or any of its subsidiaries fails to pay any principal of or
interest on any of its Material Indebtedness for a period longer than the grace
period, if any, provided for such payment; or (ii) any default under any
instrument or agreement evidencing, creating, securing or otherwise relating to
Material Indebtedness (including, without limitation, any guaranty or assumption
agreement relating to such indebtedness) or other event occurs and continues
beyond any applicable notice and cure period (for purposes of this Agreement the
term “Material Indebtedness” means indebtedness, in an amount of $50,000 or
more, for borrowed money, under capitalized leases or evidenced by a bond,
debenture, note or similar instrument, and shall include, without limitation,
any such indebtedness assumed or guaranteed); or

(d) (i) One or more final judgments, decrees or orders shall be entered against
the Company or any of its subsidiaries involving in the aggregate a liability
(not fully covered by insurance other than applicable deductibles) of $50,000 or
more and all such judgments, decrees or orders shall not have been vacated, paid
or discharged, dismissed, or stayed or bonded pending appeal (or other contest
by appropriate proceedings) within sixty (60) days from the entry thereof;
(ii) pursuant to one (1) or more judgments, decrees, orders, or other
proceedings, whether legal or equitable, any

 

19



--------------------------------------------------------------------------------

warrant of attachment, execution or other writ is levied upon any property or
assets of the Company or any subsidiary and is not satisfied, dismissed or
stayed (or other contests by appropriate proceedings without bond or stay)
within sixty (60) days; (iii) all or any substantial part of the assets or
properties of the Company or any subsidiary are condemned, seized or
appropriated by any government or governmental authority; or (iv) any order is
entered in any proceeding directing the winding up, dissolution or split-up of
the Company or any subsidiary; or

(e) the Company (i) commences any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or (ii) is the debtor named in any other case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(ii) remains undismissed, undischarged or unbonded for a period of sixty
(60) days, or (iii) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence to, any order, adjudication or
appointment of a nature referred to in clause (i) or (ii) above, or (iv) shall
generally not be paying, shall be unable to pay, or shall admit in writing its
inability to pay its debts as they become due, or (e) shall make a general
assignment for the benefit of its creditors; or

(f) at any time there occurs a Change of Control Transaction. For purposes of
this Agreement, a “Change of Control Transaction” shall mean (i) a sale, lease
or other disposition of assets or properties of the Company and it subsidiaries
(calculated on a consolidated basis) having a book value of fifty-one percent
(51%) or more of the book value of all the assets and properties thereof, or
(ii) any transaction in which any person shall directly or indirectly acquire
from the holders thereof, by purchase or in a merger, consolidation or other
transfer or exchange of outstanding capital stock, ownership of or control over
capital stock of the Company (or securities exchangeable for or convertible into
such stock or interests) entitled to elect a majority of the Company’s Board of
Directors or representing at least fifty-one percent (51%) of the number of
shares of Common Stock outstanding; or

(g) on or at any time after the Closing of this Agreement (i) any of the
Transaction Documents for any reason, other than a partial or full release in
accordance with the terms thereof or otherwise in accordance with the terms of
the Transaction Documents, ceases to be in full force and effect or is declared
to be null and void, or (ii) otherwise in accordance with the terms of the
Transaction Documents, (x) the Company or any subsidiary of the Company contests
the validity or enforceability of any Transaction Document in writing or
(y) denies that it has any further liability under any Transaction Document to
which it is party, or gives notice to such effect.

4.9 Notice of Event of Default; Remedies. (a) Upon the occurrence of each Event
of Default, the Company shall (i) notify the Purchasers of the nature of such
Event

 

20



--------------------------------------------------------------------------------

of Default as soon as practicable (but in no event later than one (1) Business
Day after the Company becomes aware of such Event of Default), and (ii) not
later than ten (10) Business Days after delivering such notice to the
Purchasers, unless such Event of Default has been cured or waived during such
ten (10) Business Day period, issue a press release disclosing such Event of
Default and take such other actions as may be necessary to ensure that none of
the Purchasers are in the possession of material, nonpublic information as a
result of receiving such notice from the Company.

(b) In addition to all other rights of the Purchasers and the holders of the
Shares contained herein, at any time that an Event of Default has occurred and
is continuing, (i) the Dividend Rate (as such term is defined in the Certificate
of Designations) on the Shares shall be 16% per annum and (ii) subject to
compliance with applicable Nasdaq rules, the Holders of at least a majority of
the aggregate Shares then outstanding shall have the right to designate one
(1) member of the Company’s Board of Directors; provided, that any such designee
shall execute a Lock-up Agreement in the form attached hereto as Exhibit E.
Notwithstanding anything contained in this Section 4.9(b), if the designation or
the right to designate one member to the Company’s board of directors violates
any applicable Nasdaq rules, or would require stockholder approval under such
rules, the Purchasers shall not have the right to designate any member to the
Company’s Board of Directors pursuant to this Section 4.9(b).

4.10 Additional Warrants.

4.10.1 If all of the Shares are not redeemed prior to the date which is six
months after the Closing (the “First Deadline”), then within ten days after the
First Deadline, the Company shall issue to the holders of the Shares, on a pro
rata basis, based on the original number of Shares issued to such holder or such
holder’s transferor, warrants to purchase an aggregate number of shares of
Common Stock equal to 50% of the number of shares of Common Stock which may be
purchased upon exercise of the Warrants issued at the Closing.

4.10.2 If all of the Shares are redeemed after the First Deadline but prior to
the first anniversary of the Closing (the “Second Deadline”), then within ten
days after all of the Shares have been redeemed, the Company shall issue to the
holders of the Shares, on a pro rata basis, based on the original number of
Shares issued to such holder or such holder’s transferor, warrants to purchase
an aggregate number of shares of Common Stock equal to (A) 50% of the number of
shares of Common Stock which may be purchased upon exercise of the Warrants
issued at the Closing multiplied by (B) a fraction, the numerator of which is
the number of days after the First Deadline which have elapsed until all of the
Shares have been redeemed by the Company and the denominator is 180.

4.10.3 If all of the Shares are not redeemed prior to Second Deadline, then
within ten days after the Second Deadline, the Company shall issue to the
holders of the Shares, on a pro rata basis, based on the original number of
Shares issued to such holder or such holder’s transferor, warrants to purchase
an aggregate number of shares of Common Stock equal to 50% of the number of
shares of Common Stock which may be purchased upon exercise of the Warrants
issued at the Closing.

 

21



--------------------------------------------------------------------------------

The warrants issuable pursuant to this Section 4.10 are hereinafter collectively
referred to as the “Additional Warrants.” All Additional Warrants shall be in
the same form as the Warrants, except the exercise period shall be for three
years commencing on the date of issuance thereof.

4.11 June 2008 Warrants. The Company and each Purchaser who owns June 2008
Warrants acknowledge and agree that pursuant to Section 4(d) of the June 2008
Warrants if the exercise price of the Warrants at Closing is less than the
exercise price of the June 2008 Warrants, the exercise price of the June 2008
Warrants shall be reduced to the exercise price of the Warrants and that under
no circumstances shall any further adjustment to the exercise price of the June
2008 Warrants be made pursuant to Section 4(d) thereof. The Company and each
Purchaser who owns June 2008 Warrants further acknowledge and agree that from
and after the Closing, no additional warrants shall be issued in connection with
the June 2008 Notes.

4.12 Dividends on Shares. If the Company does not have sufficient surplus to
permit it to lawfully pay dividends on the Shares, the directors of the Company
shall take such lawful measures as may be appropriate or necessary in order to
enable the Company to pay dividends on the Shares. Except as otherwise required
by applicable law, GAAP or applicable SEC rules and regulations, the directors
of the Company shall not take any action to increase the capital of the Company
to an amount in excess of the aggregate par value of the capital stock issued by
the Company. In no event shall the payment of dividends on the Shares be the
cause of, or result in, the (i) insolvency of the Company (as defined under
applicable law), (ii) impairment of the capital of the Company (as defined under
applicable law) or (iii) impairment of the Company’s ability to satisfy its
obligations as they become due or continue its operations. Accordingly, the
payment by the Company of dividends on the Shares shall be accomplished on such
terms and conditions as the directors of the Company in good faith determine to
be feasible and so as not to result in any of the conditions described in
clauses (i), (ii) or (iii) of the immediately preceding sentence.

ARTICLE V

LEGEND REMOVAL, TRANSFER, CERTAIN SALES, ADDITIONAL SHARES

5.1 Removal of Legend. The Legend shall be removed and the Company shall issue a
certificate without such Legend to the holder of any Security upon which it is
stamped, and a certificate for a security shall be originally issued without the
Legend, if, (a) the sale of such Security is registered under the Securities
Act, (b) such holder provides the Company with an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable transactions
and reasonably satisfactory to the Company and its counsel (the reasonable cost
of which shall be borne by the Company if, after six months, neither an
effective registration statement under the Securities Act or Rule 144 is
available in connection with such sale) to the effect that a

 

22



--------------------------------------------------------------------------------

public sale or transfer of such Security may be made without registration under
the Securities Act pursuant to an exemption from such registration requirements
or (c) such Security can be sold pursuant to Rule 144 and the holder provides
the Company with reasonable assurances that the Security can be so sold without
restriction. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Each Purchaser agrees to sell all
Securities, including those represented by a certificate(s) from which the
Legend has been removed, or which were originally issued without the Legend, in
compliance with an exemption from the registration requirements of the
Securities Act. In the event the Legend is removed from any Security or any
Security is issued without the Legend and the Security is to be disposed of
other than pursuant to a registration statement or pursuant to Rule 144, then
prior to, and as a condition to, such disposition such Security shall be
relegended as provided herein in connection with any disposition if the
subsequent transfer thereof would be restricted under the Securities Act. Also,
in the event the Legend is removed from any Security or any Security is issued
without the Legend and thereafter the effectiveness of a registration statement
covering the resale of such Security is suspended or the Company determines that
a supplement or amendment thereto is required by applicable securities laws,
then upon reasonable advance notice to Purchaser holding such Security, the
Company may require that the Legend be placed on any such Security that cannot
then be sold pursuant to an effective registration statement or Rule 144 or with
respect to which the opinion referred to in clause (b) next above has not been
rendered, which Legend shall be removed when such Security may be sold pursuant
to an effective registration statement or Rule 144 or such holder provides the
opinion with respect thereto described in clause (b) next above.

5.2 Transfer Agent Instructions. The Company agrees that at such time as such
legend is no longer required under Section 5.1, it will, no later than ten
(10) days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing Warrant Shares issued with a
restrictive legend (such date, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such Securities that
is free from all restrictive and other legends, registered in the name of each
Purchaser or its nominee for the Warrant Shares. The Company covenants that no
instruction other than such instructions referred to in this ARTICLE V, and stop
transfer instructions to give effect to Section 2.6 hereof, will be given by the
Company to its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company. Nothing in this Section
shall affect in any way each Purchaser’s obligations and agreement set forth in
Section 5.1 hereof to resell the Securities in compliance with an exemption from
the registration requirements of applicable securities laws. If (a) a Purchaser
provides the Company with an opinion of counsel, which opinion of counsel shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions and reasonably satisfactory to the Company and its counsel (the
reasonable cost of which shall be borne by the Company if, after six months,
neither an effective registration statement under the Securities Act or Rule 144
is available in connection with such sale), to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
registration or (b) a Purchaser transfers Securities to an affiliate which is an
accredited investor (within the meaning of Regulation D under the

 

23



--------------------------------------------------------------------------------

Securities Act) and which delivers to the Company in written form the same
representations, warranties and covenants made by the Purchasers hereunder or
pursuant to Rule 144, the Company shall permit the transfer, and, in the case of
the Warrant Shares, promptly instruct its transfer agent to issue one or more
certificates in such name and in such denomination as specified by such
Purchaser. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Purchaser by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
ARTICLE V will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this ARTICLE V, that a Purchaser
shall be entitled, in addition to all other available remedies to an injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

ARTICLE VI

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

6.1 Conditions to the Company’s Obligation to Sell. The obligation of the
Company hereunder to issue and sell the Shares and Warrants to a Purchaser at
the Closing is subject to the satisfaction, as of the date of the Closing and
with respect to such Purchaser, of each of the following conditions thereto,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion:

(i) Such Purchaser shall have fully completed, executed and delivered the
Purchaser’s Signature Page;

(ii) Such Purchaser shall have wired its aggregate Purchase Price set forth on
Schedule 1 hereto to the Company;

(iii) The representations and warranties of such Purchaser shall be true and
correct as of the date when made and as of the Closing with the same force and
effect as though such representations and warranties had been made on and as of
the date of Closing (except for representations and warranties that speak as of
a specific date), and such Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
applicable Purchaser at or prior to the Closing;

(iv) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
restricts or prohibits the consummation of any of the transactions contemplated
by this Agreement;

 

24



--------------------------------------------------------------------------------

(v) The Company shall have obtained all waivers, authorizations, approvals and
consents needed to consummate the transaction contemplated by this Agreement
which the Company agrees to diligently procure;

(vi) The Company shall have filed with NASDAQ an application for listing all
shares of the Company’s Common Stock issuable upon exercise of the Warrants and
the Additional Warrants;

(vii) Any right of first offer has been complied with, waived or will be
complied with after the Closing in accordance with its terms;

(viii) The Company shall have paid all of the expenses described in the
Company’s engagement letter, dated October 16, 2008 with the Placement Agent.

(ix) The Company’s counsel shall have delivered to the Purchasers a legal
opinion in substantially the form attached hereto as Exhibit B.

(x) The Company shall have duly approved and filed with the Secretary of State
of the State of Delaware the Certificate of Designations in the form attached
hereto as Exhibit C.

(xi) There shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since June 30, 2008; and

(xii) There shall be no injunction, restraining order or decree of any nature of
any court or governmental authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents.

ARTICLE VII

CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE

7.1 The obligation of each Purchaser hereunder to purchase the Shares and
Warrants to be purchased by it on the date of the Closing is subject to the
satisfaction of each of the following conditions, provided that these conditions
are for each Purchaser’s sole benefit and may be waived by such Purchaser at any
time in such Purchaser’s sole discretion:

(i) The Company shall have executed and delivered the Purchaser’s Signature
Page;

(ii) The Company shall have delivered to the Purchaser duly issued certificates
for the Shares and Warrants being so purchased by the Purchaser against receipt
of the Purchase Price therefore;

 

25



--------------------------------------------------------------------------------

(iii) The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
with the same force and effect as though such representations and warranties had
been made on and as of the date of Closing, and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing;

(iv) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement;

(v) The Company shall have delivered an officer’s certificate, in the form of
Exhibit D attached hereto, as to the accuracy of the Company’s representations
and warranties pursuant to ARTICLE III;

(vi) Any right of first offer has been complied with, waived or will be complied
with after Closing in accordance with its terms;

(vii) There shall be no injunction, restraining order or decree of any nature of
any court or governmental authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents;

(viii) The Company shall have received from each Purchaser a fully completed
Investor Questionnaire, and must have found the contents of such questionnaires
to be satisfactory in the Company’s sole discretion; and

(ix) each director and officer of the Company set forth on Schedule A thereto
shall have delivered to the Purchasers a lock-up agreement in substantially the
form attached hereto as Exhibit E.

ARTICLE VIII

GOVERNING LAW; MISCELLANEOUS

8.1 Governing Law: Jurisdiction. This Agreement shall be governed by and
construed in accordance with the Delaware General Corporation Law (in respect of
matters of corporation law) and the laws of the State of Delaware (in respect of
all other matters) applicable to contracts made and to be performed in the State
of Delaware. The parties hereto irrevocably consent to the jurisdiction of the
United States federal courts and state courts located in the State of Delaware
in any suit or proceeding based on or arising under this Agreement or the
transactions contemplated hereby and irrevocably agree that all claims in
respect of such suit or proceeding may be determined in such courts. The Company
and each Purchaser irrevocably waives the defense of an inconvenient forum to
the maintenance of such suit or proceeding in such forum. The

 

26



--------------------------------------------------------------------------------

Company and each Purchaser further agrees that service of process upon the
Company or such Purchaser, as applicable, mailed by the first class mail in
accordance with Section 8.7 shall be deemed in every respect effective service
of process upon the Company or such Purchaser in any suit or proceeding arising
hereunder. Nothing herein shall affect the right of a party hereto to serve
process in any other manner permitted by law. The parties hereto agree that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner. The parties hereto irrevocably waive any right to a trial
by jury under applicable law.

8.2 Costs and Expenses. Pursuant to an engagement letter dated October 16, 2008
between the Company and the Placement Agent, at the Closing, the Company has
agreed to reimburse the Placement Agent for (or pay directly) the fees and
expenses of the Purchasers’ advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such Purchasers incident to the
negotiation, preparation, execution, delivery and performance of this Agreement,
subject to the limitations set forth in the engagement letter. The Company shall
pay all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Securities to the Purchasers.

8.3 Counterparts. This Agreement may be executed in two or more counterparts,
including, without limitation, by facsimile transmission, all of which
counterparts shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties. In the event any signature page is delivered by facsimile
transmission, the party using such means of delivery shall cause additional
original executed signature pages to be delivered to the other parties as soon
as practicable thereafter.

8.4 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

8.5 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

8.6 Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
maters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived other than by an instrument in writing signed by
the party to be charged with enforcement and no provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and each
Purchaser. Notwithstanding anything contained in this Agreement to the contrary,
Schedule 1 of this Agreement may be amended by the Company, without the consent
of any Purchaser, to add investors purchasing Units pursuant to the 2006
Preemptive Rights.

 

27



--------------------------------------------------------------------------------

8.7 Notice. Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by nationally-recognized
overnight courier or by facsimile machine confirmed telecopy, and shall be
deemed given and effective on the earliest of (a) the date of transmission if
such notice or communication is delivered by fax prior to 5:30 p.m. (Eastern
Time) on a Business Day, (b) the next Business Day after the date of
transmission if such notice or communication is delivered via fax on a day that
is not a Business Day or later than 5:30 p.m. (Eastern Time) on a Business Day,
(c) the 2nd business day after the date of mailing if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses for such communications
shall be:

 

If to the Company:   

Nexxus Lighting, Inc.

124 Floyd Smith Office Park Drive

   Suite 300    Charlotte, North Carolina 28262    Attention: John C. Oakley,
Chief Financial Officer    Facsimile: 704-405-0422    with a copy to:   
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.    215 North Eola Drive   
Orlando, FL 32801    Attention: Suzan Abramson, Esq.    Facsimile: 407-843-4444
If to the Purchasers:    See Purchaser’s Signature Page

If to any Purchaser, to such address set forth under such Purchaser’s name on
the Purchaser’s Signature Page executed by such Purchaser. Each party shall
provide notice to the other parties of any change in address in the meaning set
forth in this Section 8.7.

8.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Purchaser shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the
foregoing, each Purchaser may assign its rights and obligations hereunder to any
of its “affiliates,” as that term is defined under the Securities Act, without
the consent of the Company so long as such affiliate is an accredited investor
(within the meaning of Regulation D under the Securities Act) and agrees in
writing to be bound by this Agreement. This provision shall not limit each
Purchaser’s right to transfer the Securities pursuant to the terms of this
Agreement or to assign such Purchaser’s rights hereunder to any such transferee.
In that regard, if a Purchaser sells all or part of its Securities to someone
that acquires the

 

28



--------------------------------------------------------------------------------

Securities subject to restrictions on transferability (other than restrictions,
if any, arising out of the transferee’s status as an affiliate of the Company),
Purchaser shall be permitted to assign its rights hereunder, in whole or in
part, to such transferee.

8.9 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

8.10 Survival; Indemnification. The representations and warranties of the
Company and the agreements and covenants shall survive the closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of
Purchaser. The Company agrees to indemnify and hold harmless each Purchaser and
each Purchaser’s officers, directors, employees, partners, agents and affiliates
from and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) arising as a result of or related
to any breach or alleged breach by the Company of any of its representations or
covenants set forth herein, including advancement of expenses as they are
incurred. The representations and warranties of the Purchasers shall survive the
Closing hereunder and each Purchaser shall indemnify and hold harmless the
Company and each of its officers, directors, employees, partners, agents and
affiliates from and against any and all Losses arising as a result of or related
to any breach of such Purchaser’s representations and warranties contained
herein.

8.11 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. Each party to this Agreement shall use its best efforts to cause the
Company to comply with all Nasdaq rules applicable to the transactions
contemplated by this Agreement so as to enable, to the fullest extent possible,
consummation of the transactions contemplated by this Agreement without the
requirement of obtaining stockholder approval thereof. In furtherance of the
foregoing, each party agrees to amend the terms of this Agreement, the
Certificate of Designations and the Warrants if such amendment is required to
comply with applicable Nasdaq rules in order to consummate the transactions
contemplated by this Agreement without the requirement of obtaining stockholder
approval thereof.

8.12 Remedies. No provision of this Agreement providing for any remedy to a
Purchaser shall limit any remedy which would otherwise be available to such
Purchaser at law or in equity. Nothing in this Agreement shall limit any rights
a Purchaser may have under any applicable federal or state securities laws with
respect to the investment contemplated hereby. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Purchaser. Accordingly, the Company acknowledges that the remedy at law for a
material breach of its obligations under this Agreement will be inadequate and
agrees, in the event of a breach or

 

29



--------------------------------------------------------------------------------

threatened breach by the Company of the provisions of this Agreement, that a
Purchaser shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach and requiring immediate compliance, without
the necessity of showing economic loss and without any bond or other security
being required.

8.13 Final Agreement. This Agreement, when executed by the parties hereto, shall
constitute the final agreement between the parties and upon such execution
Purchasers and the Company accept the terms hereof and have no cause of action
against each other for prior negotiations preceding the execution of this
Agreement.

8.14. Arm’s Length Negotiations; Counsel for the Company. Each Purchaser
expressly represents and warrants to the Company that (a) before executing this
Agreement, said Purchaser has fully informed himself of the terms, contents,
conditions and effects of this Agreement; (b) said Purchaser has relied solely
and completely upon his own judgment in executing this Agreement; (c) said
Purchaser has had the opportunity to seek the advice of his own counsel and
advisors before executing this Agreement; (d) said Purchaser has acted
voluntarily and of his own free will in executing this Agreement; (e) said
Purchaser is not acting under duress, whether economic or physical, in executing
this Agreement; (f) this Agreement is the result of arm’s length negotiations
conducted by and among the parties; and (g) said Purchaser acknowledges that the
law firm of Lowndes, Drosdick, Doster, Kantor & Reed, P.A. has been retained by
the Company to prepare this Agreement as legal counsel for the Company, that
Lowndes, Drosdick, Doster, Kantor & Reed, P.A. does not represent any Purchaser
in connection with the preparation or execution of this Agreement, and that
Lowndes, Drosdick, Doster, Kantor & Reed, P.A. has not given any legal,
investment or tax advice to any Purchaser regarding this Agreement. Lowndes,
Drosdick, Doster, Kantor & Reed, P.A. is expressly intended as a beneficiary of
the representations and warranties of the Purchasers contained in this
Section 8.14.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

COMPANY: NEXXUS LIGHTING, INC. By:  

/s/ Michael A. Bauer

Name:   Michael A. Bauer Title:   President and Chief Executive Officer
PURCHASERS: See attached Signature Pages

 

31



--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE TO PREFERRED STOCK AND WARRANT

PURCHASE AGREEMENT

1. Date:             , 2008

2. Consideration: $             in cash or by delivery of June 2008 Note (must
be at least $25,000).

3. Number of Units:              (each Unit consists of one Share and Warrants
to purchase 750 shares of Common Stock.

The Purchaser signing below represents that:

 

  (a) the Purchaser’s representations and warranties contained in this Agreement
are complete and accurate and may be relied upon by the Company,

 

  (b) the Purchaser will notify the Company immediately of any change in any of
such representations and warranties, as well as any change to the information
contained in this signature page or in the Investor Questionnaire and Accredited
Investor Certification accompanying this Agreement;

 

  (c) the Purchaser hereby accepts and adopts the provisions of this Agreement
and agrees to be bound thereby; and the Purchaser hereby assumes and agrees to
satisfy and discharge, as applicable, any and all obligations applicable to the
Purchaser under the Agreement; and

 

  (d) the Purchaser agrees to execute such further and other assurances and to
do such other acts as may reasonably be required to implement the intentions of
the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Agreement and executed the
Accredited Investor Certification attached hereto as Exhibit A on this      day
of             , 2008.

Name of Purchaser:                                          
                       

 

Signature of Investor   

 

32



--------------------------------------------------------------------------------

Taxpayer Identification or

Social Security Number

  

 

Name and Residence Address:     

 

(Post Office Address Not Acceptable)     

 

    

 

Mailing Address if Different from
Residence Address

    

 

(Post Office Address is Acceptable)     

 

    

 

Type of Ownership (check one):

 

 

     Individual Ownership

 

     Community Property (each spouse must sign)

 

     Joint Tenants with Right of Survivorship (all sign)

 

     Tenants in Common (all sign)

 

     Trust

 

     Corporation

 

     S Corporation

 

     C Corporation

 

     Limited Liability Company

 

     Other (please specify type of entity )

Fax Number of Purchaser:                                         

E-Mail Address of Purchaser:                                         

 

33



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

EXHIBIT A   -      FORM OF WARRANT EXHIBIT B   -      FORM OF COMPANY COUNSEL
OPINION EXHIBIT C   -      CERTIFICATE OF DESIGNATIONS EXHIBIT D   -      FORM
OF BRINGDOWN CERTIFICATE EXHIBIT E   -      FORM OF LOCK-UP AGREEMENT

 

34



--------------------------------------------------------------------------------

List of Schedules

to

Preferred Stock and Warrant Purchase Agreement

 

Schedule 1   -      List of Investors Schedule 3.1   -      Organization and
Qualification Schedule 3.3   -      Capitalization Schedule 3.4   -      No
Conflicts Schedule 3.5   -      Consents Schedule 3.8   -      Absence of
Litigation Schedule 3.9   -      Tax Matters Schedule 3.16   -      No Brokers

 

35



--------------------------------------------------------------------------------

SCHEDULE 1

TO PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

LIST OF INVESTORS

 

Investor Name

  Number of Units   Number of Shares
of Series A
Preferred Stock
included in Units
Being Purchased at
Closing   Number of Warrants
to Purchase Shares
of Common Stock
included in Units
Being Purchased at
Closing   Purchase
Price

Michael Brown

  150.00   150.00   112,500   $750,000

Todd A. Tumbleson IRA

  125.96   125.96   94,470   $629,792

Tebo Capital LLC SEP IRA

  6.16   6.16   4,621   $30,794

Tebo Capital LLC

  71.85   71.85   53,888   $359,263

Joseph C. Higday

Revocable Trust

  100.00   100.00   75,000   $500,000

J. Shawn Chalmers

Revocable Trust

  205.29   205.29   153,968   $1,026,466

Orion Investment

Partners I, LLC

  203.97   203.97   152,978   $1,019,849

David G. & Lisa Suzanne

Orscheln Trust UTA 8/22/01

  50.00   50.00   37,500   $250,000

Cascoh, Inc.

  205.29   205.29   153,968   $1,026,466

XXL Investments, LLC

  30.00   30.00   22,500   $150,000

Bicknell Family Holding

Company, LLC

  270.00   270.00   202,500   $1,350,000

Martin C. Bicknell

  30.00   30.00   22,500   $150,000

Mike Buckman

  5.00   5.00   3,750   $25,000

Cynthia M. Mason and

       

Robert L. Love, joint tenants

  10.00   10.00   7,500   $50,000

Daniel R. Henry

  29.92   29.92   22,440   $149,600

Ron Loew

  20.00   20.00   15,000   $100,000                

Total

  1,513.44   1,513.44   1,135,083   $7,567,230

 

36